Exhibit 2003 EQUITY INCENTIVE PLAN MEDIWARE INFORMATION SYSTEMS, INC. STOCK OPTION AGREEMENT THIS AGREEMENT, made as of the Grant Date set forth below, by and between Mediware Information Systems, Inc., a New York corporation having its principal place of business at the address set forth below (hereinafter called the “Company”), and the individual whose name and address appear below on the first page of this Agreement (hereinafter called “Optionee”). WHEREAS, the terms and conditions of the Options (the "Options") granted to Optionee and evidenced by this Agreement are as follows: Name of Optionee: Grant Date: Address of Optionee: 11711 W. 79th Street Lenexa, KS66214 Type of Option: Non-Qualified Stock Option Number of Performance Option Shares: Expiration Date: Exercise Price Per Share: [TBD] Vesting Date Provisions (if performance metrics achieved): Shares Vesting Becoming Schedule Exercisable Company Address: 11711 W. 79th Street, Lenexa, KS66214 WHEREAS, Optionee is an employee of the Company; and WHEREAS, as an incentive for the Optionee and as compensation and a benefit to him or her for serving as an employee, the Company has offered to issue, and the Optionee has agreed to accept, options to purchase shares of common stock of the Company pursuant to the Mediware Information Systems, Inc. 2003 Equity Incentive Plan (the “Plan”). NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth and for other good and valuable consideration, the parties hereto hereby agree as follows: 1.
